Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
Claims
Claims 3-7, 11-13 and 24-34 are pending with claims 3-7, 11, 24 and 29-30 withdrawn. 
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 1/26/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 4/26/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 1/26/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 4/26/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 12-13, 25-28, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the UHT-processed dairy product" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the UHT-processed liquid dairy product".
Claim 31 recites the limitation "the UHT-processed dairy product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the UHT-processed liquid dairy product".
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        April 27, 2022